Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over English translation  of KR100646497B1 (Hun) and further in view of English translation of JP2008300334A (Koichi).

Regarding claim 1, Hun teaches a lithium polymer battery and a method of manufacturing the same. Hun teaches a battery pack, comprising: a base substrate including first and second surfaces opposite to each other, and a battery cell on the second surface of the base substrate, the battery cell including: an accommodation portion in which an electrode assembly is accommodated and an electrode tab (depicted below in the annotated figure “Hun”); a terrace portion that seals the accommodation portion and which is bent toward the base substrate, an electrode tab connected to the electrode assembly being drawn out of the terrace portion [depicted below in Hun2] and electrically connected to the output terminal. Hun is silent with respect to an output terminal being on the first surface. Koichi teaches a battery pack [0001]. Koichi teaches the output terminal to be on the first surface of the base substrate [depicted below in the annotated figure of Koichi]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hun in view of Koichi and have the output terminal on the first surface as this would have a mere rearrangement of parts providing the predictable result of arranging the output terminal on the first surface of the base substrate, as Koichi teaches various different embodiments on where the output terminals could be placed. The motivation for doing so would have been to provide a battery pack with an output terminal on the base substrate and the electrode tab that extends from the terrace portion as it would have resulted in the claimed invention. It has been held that the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  


    PNG
    media_image1.png
    609
    712
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    531
    703
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    506
    919
    media_image3.png
    Greyscale

Regarding claim 2, Hun teaches wherein a first main surface of the accommodation portion and the second surface of the base substrate are arranged parallel to each other [depicted above in Hun].

Regarding claim 3, Hun teaches wherein the accommodation portion includes: a front surface at which the electrode tab is drawn, a rear surface opposite to the front surface, the first main surface and a second main surface connecting the front surface to the rear surface, the first main surface and the second main surface each having a largest area among surfaces of the accommodation portion, and a pair of side surfaces connecting the front surface to the rear surface, the pair of side surfaces each having an area smaller than the area of each of the first main surface and the second main surface [depicted about in Hun2].

Regarding claim 4, Hun teaches wherein the first main surface and the second main surface each have a larger area than that of the front surface, the rear surface, and the side surfaces of the accommodation portion [depicted about in Hun2].

Regarding claim 5, Hun teaches wherein the first main surface corresponds to the main surface distal to the terrace portion along a direction in which the first main surface and the second main surface face each other [depicted about in Hun2].


Regarding claim 8, Hun teaches a battery cell includes a sealing portion formed along an edge of the accommodation portion to seal the accommodation portion, and the sealing portion includes the terrace portion extending from the accommodation portion in a front direction of the accommodation portion and a side sealing portion extending from the accommodation portion in a side direction of the accommodation portion [depicted below in Hun2].

    PNG
    media_image4.png
    531
    703
    media_image4.png
    Greyscale


Regarding claim 9, Hun teaches wherein the terrace portion and the side sealing portion are spaced apart from each other with a gap therebetween and are respectively folded up toward a front surface and a side surfaces of the accommodation portion [depicted above in claim 8 Hun2].

Regarding claim 10, Hun teaches wherein the electrode tab includes first and second electrode tabs of different polarities [depicted about in Hun2 #114, 115]. It is noted, with respect to the claims “tabs of different polarities,” Hun does not explicitly teach that the tabs are of different polarities, i.e. positive/negative, however this is an obvious feature in the battery art, thus it is the Examiner’s position, that the tabs of differently polarities is inherently taught by Hun as Hun teaches this structure is for a lithium ion battery, and the battery would only be able to function if there was a positive/negative tab. MPEP2112.

Regarding claim 11, Hun is silent with respect to wherein the output terminal includes: a first terminal group including a pair of first and second output terminals of different polarities; and a second terminal group including a pair of first and second output terminals of different polarities. As discussed in claim 1, Koichi teaches the output terminals [4a/b/c]. Although, Koichi does not explicitly teach a first and second terminal group, Koichi does disclose that there may be 4 or more output terminals [0023]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Hun in view of Koichi to further arrange the output terminals taught by Koichi, and place them as claimed in the instant claim as doing so would have provided a reasonable expectation of success and further arrive at the claimed invention. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  

Regarding claim 12, modified Hun teaches the battery pack as claimed in claim 11. As discussed above, Hun is silent with respect to the first and second output terminals forming the first terminal group are spaced apart from each other along a same direction in which the first and second electrode tabs of the battery cell are spaced apart, and the first and second output terminals forming the second terminal group are spaced apart from each other along the same direction in which the first and second electrode tabs of the battery are spaced apart. Koichi does disclose that there may be 4 or more output terminals [0023]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Hun in view of Koichi to further arrange the output terminals taught by Koichi, and place them as claimed in the instant claim as doing so would have provided a reasonable expectation of success and further arrive at the claimed invention.
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  


Regarding claim 13, modified Hun teaches wherein the first terminal group and the second terminal group are spaced apart from each other along a direction intersecting with a direction in which the first and second electrode tabs are spaced apart [please refer to the explanation in claim 11].

Regarding claim 14, Hun teaches a connection tab protruding from the second surface and electrically connected to the electrode tab on the second surface of the base substrate [i.e. #134 and 135-pad p.3 lines 24-27].

Regarding claim 15, Hun teaches wherein: the electrode tab includes first and second electrode tabs of different polarities, the connection tab includes first and second connection tabs respectively connected to the first and second electrode tabs, and a first tab including the first electrode tab and the first connection tab connected to each other and a second tab including the second electrode tab and the second connection tab connected to each other are each between a first main surface of the accommodation portion and the second surface of the base substrate [p. 3 lines 24-27; also please refer to annotated fig of Hun to illustrate the first/second main surface].

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over English translation  of KR100646497B1 (Hun) further in view of English translation of JP2008300334A (Koichi) and US2010/0310911A1 (Yamamoto)

Regarding claim 16, Hun is silent with respect to the battery pack further comprising a tab tape around a coupling portion of the first electrode tab and the first connection tab and around a coupling portion of the second electrode tab and the second connection tab. Yamamoto teaches a battery pack [abs] and teaches a tap tape (i.e. 16a/ 16b – sealants; 0094] that are used to cover the first/second electrode tab according. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hun to further incorporate the tap tape taught by Yamamoto as doing so would improve the adhesiveness of the battery pack structure [0094]. 


Regarding claim 17, Hun teaches wherein the first and second tabs are between the first main surface of the accommodation portion and the second surface of the base substrate, the first and second tabs being curved to surround the accommodation portion from the terrace portion bent toward the base substrate [Fig. 1; depicted below].

    PNG
    media_image5.png
    521
    691
    media_image5.png
    Greyscale


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over English translation  of KR100646497B1 (Hun) further in view of English translation of JP2008300334A (Koichi) and US20140023909A1 (Suzuki)

Regarding claim 6, Hun is silent with respect to an adhesive member between the first main surface of the accommodation portion and the second surface of the base substrate. Suzuki teaches a battery pack and further teaches an adhesive member [i.e. #460; two sided adhesive tape attached to the main surface (base substrate) and the battery unit (accommodation portion); para 0105]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hun in view of Suzuki and incorporate the adhesive tape as doing so allows the battery pack to improve the productivity of the battery pack [0105] thus producing highly efficient battery packs [0026].

Regarding claim 7, modified Hun teaches wherein the adhesive member includes a double-sided tape [please refer to the rejection of claim 6, which discusses the adhesive member taught by Suzuki teaches it to be double sided tape].

Allowable Subject Matter
Claims 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach the recitation claimed in claim 18, “battery pack as claimed in claim 1, further comprising a tab hole penetrating the first and second surfaces of the base substrate in the base substrate, wherein the electrode tab extends onto the first surface of the base substrate through the tab hole from the terrace portion bent toward the base substrate on a side of the second surface of the base substrate.” 
 The closest prior art is English translation  of KR100646497B1 (Hun) and further in view of English translation of JP2008300334A (Koichi) which in combination do not teach “a battery pack as claimed in claim 1, further comprising a tab hole penetrating the first and second surfaces of the base substrate in the base substrate, wherein the electrode tab extends onto the first surface of the base substrate through the tab hole from the terrace portion bent toward the base substrate on a side of the second surface of the base substrate”. Neither the cited references or related prior art provide a rationale to include the limitations of claims 18-22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907. The examiner can normally be reached 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729